                         UN ITED STA TES DISTRICT CO URT
                         SOUTHERN DISTRICT OF FLO RIDA
                          Case No.16-20267-C R-KM W -13

UNITED STATES O F AM ERICA,
      Plaintiff,
VS.


SONIA RO DRIGUEZ ESPOSITO ,
      Defendant.
                               /


                                      O RDER

      THIS MATTER is before the Coud on M agistrate Judge Patrick A.W hite's repod

and recommendations ('Report'')(DE 526)regarding Defendant's Motion forRelieffrom
Judgment(DE 507). Defendantdid notfile objectionsto the Report.
      Upon an independentreview ofthe Report,the record,and applicable case Iaw ,it

is ORDERED AND ADJUDGED that:(1)the conclusions inthe Repod are AFFIRMED
AND ADOPTED'
           ,(2) Defendant's motion (DE 507) is DENIED'
                                                     ,and (3)the Clerk is
directed to CLOSE this case.

      DONEANDORDEREDinchambersinMiami,Florida,this//XW yof
Decem ber,2018.


                                      KATHLEE M .W ILLIAM S
                                      UNITED TATES DISTRICT JUDG E
                                                /
CC: Sonia Rodriguez Esposito                    l
    09203-104
    Aliceville FederalCorrectionalInstitution
    Inm ate M ail/parcels
    P.O.Box 4000
    Aliceville,A L 35442
